Dear Mr. Mandino:
Your request for an Attorney General's opinion has been forwarded to me for research and reply. Specifically, you ask if two new employees of the Minden Fire Department, who transferred from other departments of the City of Minden, are entitled to two percent longevity pay with the Minden Fire department?
The answer to this question is found in La.R.S. 33:1992(B) which states:
1992
  B. From and after the first day of August, 1962, each member of the fire department who has had three years continuous service shall receive an increase in salary of two percent for each year of additional service up to and including twenty years. Both the base pay and accrued longevity shall be used in computing such longevity pay. (Emphasis added).
After a careful reading of the statute, it is apparent that before a member of the fire department can receive longevity pay, he or she must first have served continuously in the Minden Fire Department for three years. This office previously addressed a similar issue in La. Atty. Gen. Op. No. 94-10 which opined that the years of continuous service must be for three years with a particular fire department.
We trust this sufficiently answers your questions. However, if you should need anything further, do not hesitate to contact this office.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  __________________________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
RPI:BCR:sc
DATE RECEIVED: 05-02-03 B.R. DATE RECEIVED: 05-05-03 SH
DATE RELEASED:  October 24, 2003